Citation Nr: 1818281	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to February 13, 2008, for the assignment of a 40 percent rating for bilateral serous retinopathy with scotoma and left eye blindness.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel
INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957 and from April 1957 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2016, the Board remanded the case to afford the Veteran a Board video  conference hearing, which was held in October 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.   

In April 2017, the Board remanded the case for further development.  The Board finds that the RO has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran filed a claim for an increased rating for bilateral serous retinopathy with scotoma and left eye blindness that was received by VA on February 13, 2008; prior to this date, it was not factually ascertainable that the Veteran's service-connected bilateral serous retinopathy with scotoma and left eye blindness increased in severity to meet the criteria for a higher rating. 



CONCLUSION OF LAW

The criteria for an effective date prior to February 13, 2008, for the assignment of a 40 percent disability rating for bilateral serous retinopathy with scotoma and left eye blindness have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the claim decided herein, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claims as required under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking an effective date prior to February 13, 2008 for the grant of 40 percent disability rating for his service-connected bilateral serous retinopathy with scotoma and left eye blindness.  In his statements of record and at the Board hearing, he essentially reported that he has suffered from left eye blindness since his discharge from service.  His daughter testified that prior to 2008, the Veteran had to turn in his driver's license due to his vision.  She also described other incidents prior to 2008 where he had trouble performing daily activities due to his vision.   She also observed that a 2003 eye examination indicated that the Veteran had probable light perception only.     

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C. § 7105.

Applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Initially, the Board notes that in an August 2003 rating decision, a 30 percent evaluation was awarded for the Veteran's bilateral eye condition.  The Veteran was informed of this decision in a September 2003 letter, but he failed to file a notice of disagreement within one year with respect to the rating assigned and new and material evidence was not submitted.  The only document submitted by the Veteran during this period was a December 2003 request for copies of service treatment records.  Nothing in this document addressed the Veteran's bilateral eye disorder.  Thereafter, the next document in the record submitted by the Veteran is the February 13, 2008 claim for increase.  Moreover, VA clinical records during this period do not address the severity of the Veteran's bilateral eye disorder.

There is no indication in the record of any intent to file a claim for an increased disability evaluation for service-connected bilateral eye disorder until the Veteran filed his current claim, which was received by VA on February 13, 2008.  In this regard, the Board notes that, pursuant to 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

In this case, subsequent to the August 2003 rating decision and prior to February 13, 2008, there is no communication from the Veteran or an authorized individual acting on his behalf, to include his representative, evidencing an intent to apply for an increased rating for his bilateral eye disorder.  Therefore, the Board finds that the Veteran's claim for an increased rating for his bilateral eye disorder was first received by VA on February 13, 2008.  As such, the focus of the Board's review becomes whether it is factually ascertainable that the Veteran experienced an increase in his service-connected bilateral eye disorder during the year prior to February 13, 2008 to warrant a higher rating.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase)).  In making this determination, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).

The Board has considered whether it was factually ascertainable that the Veteran's service-connected disability had increased in severity in the year prior to February 13, 2008.  At the hearing, the Veteran's daughter pointed to a 2003 private evaluation that indicated that the Veteran's central vision was reduced to light perception only.  However, this record was considered in the prior final August 2003 rating decision and does not reflect the severity of the Veteran's eye disorder the year prior to his February 2008 claim.  The medical evidence of record does not specifically reflect treatment for the Veteran's eyes the year prior to his current claim.  Importantly, it does not show that the Veteran's bilateral eye disorder had no more than light perception in the left eye and 20/50 visual acuity in the right eye to warrant a 40 percent rating under 38 C.F.R. § 4.79, Diagnostic Code 6064.  Moreover, evidence dated after this time period, to include the VA examinations as well as additional treatment records, fail to demonstrate a factually ascertainable increase in the severity of such disability prior to February 13, 2008.  

The Board recognizes that the Veteran's daughter testified that she observed her father losing his vision prior to 2008.  She is competent to report the occurrence of lay-observable events or symptoms of disability subject to lay observation  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, she is not competent to report whether the Veteran experienced only light perception in his left eye and 20/50 vision in his right eye the year prior to his claim for an increase as medical expertise and testing is required to diagnose such finding.  As such, the question of whether it was factually ascertainable that the Veteran met the criteria for a 40 percent rating the year prior  may not be competently addressed by lay evidence, and the opinion of the Veteran's daughter is nonprobative evidence.  See Davidson, supra; Jandreau, supra.  

Therefore, absent any evidence beyond the Veteran's general assertion that his bilateral eye disorder met the criteria prior to February 2008, the Board finds that it was not factually ascertainable that his service-connected bilateral eye disorder had increased in severity in the year prior to February 13, 2008, so as to warrant a 40 percent rating pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6064 for no more than light perception in the left eye and 20/50 visual acuity in the right eye.

In conclusion, based on the analysis above, an effective date prior to February 13, 2008, for 40 percent disability rating for service-connected bilateral serous retinopathy with scotoma and left eye blindness is not warranted.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An effective date prior to February 13, 2008, for the award of a 40 percent disability rating for bilateral serous retinopathy with scotoma and left eye blindness is denied. 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


